DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 9 was amended in the after final response filed on 12/17/2021.  Claims 9, 12-15, and 17 are currently pending.
Allowable Subject Matter
The Applicant's amendments, dated 12/17/2021, are sufficient to overcome the 35 USC 103 rejection of claims 9, 12-15, and 17 as being unpatentable over US 6127432 (‘432) in view of Ott and US 2009/0275774 (‘774) (see p. 3-10 of the OA dated 10/26/2021).  The Applicant deleted the limitation that the zeolite catalyst in the second reaction can have a FER framework.  The references of record do not teach or suggest, alone or in combination, the use of an MTF or EMT zeolite in the same reaction.  Therefore the rejection is withdrawn.  Also see p. 6-8 of the response filed on 12/17/2021.
Claims 9, 12-15, and 17 are allowed for the reasons set forth above, which distinguish the instantly claimed process from the closest prior art.  Also see p. 2 of the OA dated 10/26/2021; p. 2-3 of the OA dated 5/17/2021; and p. 3-4 of the OA dated 1/13/2021, which also discuss relevant prior art and why previous 35 USC 103 rejections of record were overcome.  None of this prior art cures the deficiencies of ‘432, Ott, and ‘774.  Additionally, see the teachings of US 2008/0146833 (‘833). ‘833 is directed toward a process for producing C1-C3 aliphatic carboxylic acids or esters by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622